DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/14/2022, with respect to the rejection(s) of claims 1-9 under Pabon (US 2011/0057724) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a switch configured to switch the AC supply to the AC-DC converter to control power delivered to the DC consumer” in claim 1; “the AC-DC converter is switched on and off by switching the AC supply to the AC-DC converter” in claim 2; “the AC supply is switched to the AC-DC converter to allow charging of a battery of the UPS with a constant current” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 7-8 recite “a switch configured to switch the AC supply to the AC-DC converter to control power delivered to the DC consumer” is unclear how a switch can be configured to switch the AC supply to the AC/DC converter to control power delivered to the DC consumer and by what and why/when; where/how the switch located and connecting between the elements. 
Claim 6 recites “wherein the switching of the AC supply to the AC-DC converter to control power delivered to the DC consumer is to be controlled based on a communication generated by the DC consumer” is unclear what is the switch of the AC supply for switch, how and by what to control the switching of the AC supply to the AC/DC converter for controlling power delivered to the DC consumer?
Claim 7 recites “wherein the communication generated by the DC consumer is based upon information provided to the DC consumer about operation of the UPS” is unclear how the communication between the DC consumer and the UPS about the operation of the UPS.
Claim 8 recites “wherein the communication generated by the DC consumer is based upon information provided to the DC consumer about operation of the AC-DC converter” is unclear how the communication between the DC consumer and the AC/DC converter about the operation of the AC/DC converter. 
Claim 9 recites “the AC-DC converter is configured to reduce power to the DC consumer and to the UPS during the duration of time based upon the communication generated by the DC consumer” is unclear how and by what the AC/DC converter is reduce power to the DC consumer and to the UPS during the duration of time based upon the communication generated by the DC consumer. For purpose of examination the limitations above will be interpreted as the best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pabon (US 2011/0057724).
Regarding claim 1, Pabon discloses a power supply system [Figs. 1-6] for connecting a direct current (DC) consumer [102 (Fig. 1), 202 (Fig. 2), 603 (Fig. 6)] to an alternating current (AC) supply [108 (Fig. 1), 218(Fig. 2), AC supply at conductor line 402 (Fig. 4), ] comprising: an AC-DC converter [510, Fig. 5] having an input to which an AC from the AC supply is applied and an output at which a first DC is developed [par 0076]; a universal power supply (UPS) [608] having an input [AC input to which the first DC from the AC-DC converter is applied and an output at which a second DC is developed [par 0077]; and a switch [510, Fig. 5] configured to switch the AC supply to the AC-DC converter to control power delivered to the DC consumer [par 0062-0063].  
Regarding claim 2, Pabon further discloses wherein the AC-DC converter is switched on and off by switching the AC supply to the AC-DC converter [Figs.5A-E, par 0059, 0065].  
Regarding claim 3, Pabon further discloses wherein the AC supply is switched to the AC-DC converter to allow tuning of the power supply system for efficiency to match the UPS [par 0059, 0060, 0062].  
Regarding claim 6, Pabon further discloses wherein the switching of the AC supply to the AC-DC converter to control power delivered to the DC consumer is to be controlled based on a communication generated by the DC consumer [par 0078].  
Regarding claim 7, Pabon further discloses wherein the communication generated by the DC consumer is based upon information provided to the DC consumer about operation of the UPS [par 0079].  
Regarding claim 8, Pabon further discloses wherein the communication generated by the DC consumer is based upon information provided to the DC consumer about operation of the AC-DC converter [par 0077-0079].  
Regarding claim 9, Pabon further discloses wherein the communication generated by the DC consumer is configured to specify that: the DC consumer will not require power for a higher load for a duration of time [par 0077]; and during the duration of time, the DC consumer can be sufficiently powered by the UPS [par 0077]; and the AC-DC converter is configured to reduce power to the DC consumer and to the UPS during the duration of time based upon the communication generated by the DC consumer [par 0078].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pabon (US 2011/0057724), in view of Recker et al. (US 2012/0262093).
Regarding claim 4, Pabon discloses all limitations of claim 1 above and further discloses the controller 604 which has a switch control mode for sending control signals to enable or disable switches in AC/DC converter 606 and the DC/DC converters 608, the controller 604 includes a memory to store a database of predefined power profiles [par 0079-0080], but fails to teach wherein the AC supply is switched to the AC-DC converter to allow charging of a battery of the UPS with a constant current.  
Recker teaches a power supply 200@ Fig. 2 having a AC/DC converter [220] coupled to AC source [210], a battery [260] coupled to the AC/DC converter [220] via a charger [230], a power source selection circuit for selecting the AC source or the battery to provide power to load [see Fig. 2, par 0050].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide battery into the universal power of Pabon in order to provide power to load when the AC power supply is not present.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pabon and Recker, in view of Kumamoto et al. (US 2017/0012307).
Regarding claim 5, the combination of Pabon and Recker discloses all limitations of claim 4 above but fails to teach wherein switching the AC supply to the AC-DC converter and charging the battery of the UPS with constant current includes charging the battery of the UPS only up to voltages that are below a nominal voltage.  
Kumamoto teaches a battery system 1 [Fig. 1] includes the battery cell 10 coupled to AC/DC converter for charging by power generator [G], the full charge (state of charge: 90% [par 0037].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the charging the battery of the UPS only up to voltages that are below a nominal voltage as taught by Kumamoto into the system of the combination of Pabon and Recker for protecting over charge to the battery and increasing battery life-span.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/           Primary Examiner, Art Unit 2836